Citation Nr: 0127587	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  00-08 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel

INTRODUCTION

The veteran had active service from March 1951 to March 1953 
and from March 1991 to July 1991.  He also served in the Army 
Reserve and National Guard for many years.  

This matter comes before the Board of Veterans' Appeals (the 
Board) from March 1999 and August 2000 decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO) which denied the benefits sought on 
appeal.

The veteran presented his personal testimony at a travel 
Board hearing chaired by the undersigned at the RO in August 
2001.


FINDINGS OF FACT

1.  The credible and probative evidence of record shows that 
the veteran's bilateral hearing loss was incurred in service.

2.  There is no competent medical evidence diagnosing the 
veteran with tinnitus.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
warranted. 38 U.S.C.A. 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.385 (2000).

2.  Service connection for tinnitus is not warranted. 38 
U.S.C.A.§  1110 (West 1991); 38 C.F.R.§  3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  He contends, in 
essence, that his claimed disabilities are due to exposure to 
acoustic trauma during service.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; then review the factual background of this case; and 
finally proceed to analyze the claim and render a decision.
 
Relevant law and regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  See 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000). 
Service connection may be granted for chronic disabilities, 
such as sensorineural hearing loss, if shown to be manifested 
to a compensable degree within one year after a claimant was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection may be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997). 


Service connection - hearing loss

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2000). For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal. 
See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), it was observed that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

At the outset of its review of the record on appeal, the 
Board observes that the veteran's service medical records 
from his March 1951 to March 1953 period of service are not 
of record. The RO has made efforts to locate these medical 
records and associate them with the veteran's VA claims 
folder, to no avail.   See the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
[to be codified at 38 U.S.C. § 5103A].  See also Hayre v. 
West, 188 F. 3d 1327 (Fed. Cir. 1999). 

The veteran's service personnel records have been associated 
with his VA claims folder.  These records indicate that he 
served as a field artillery senior sergeant.

Although the veteran's service medical records for his period 
of active service from March 1951 to March 1953 could not be 
located by the RO, the veteran's Army National Guard medical 
records for decades thereafter are associated with his VA 
claims folder.  These examination reports show that the 
veteran was reported to have high frequency hearing loss in 
the 4000 Hertz range in 1968.  This was evidently the first 
time he had been tested using audiometric equipment, as 
opposed to the "whisper test".  By 1986 the veteran had right 
ear hearing loss in the 2000-Hertz range, and bilateral 
hearing loss 3000 and 4000-Hertz ranges.  The veteran's final 
service medical examination occurred in March 1991, during 
his second period of active service.  This examination showed 
bilateral hearing loss in the 2000 and 4000 Hertz ranges.

The veteran submitted a November 1985 letter from P.W.H., 
M.D., diagnosing him with bilateral moderate high tone 
neurosensory hearing loss.  The veteran also submitted an 
opinion letter and accompanying audiometric examination 
addressing the veteran's hearing; this material was dated 
October 1998.  The examining physician, P.W.H., M.D., noted 
that he was a retired Senior Flight Surgeon for the Tennessee 
Air National Guard.  Dr. P.W.H. wrote that the veteran 
suffered bilateral moderate to severe sloping neurosensory 
hearing loss.  Dr. H. opined that he had "no doubt" that the 
veteran's "hearing loss is service connected and secondary to 
exposure to gun and artillery fire [during service]".  

The veteran was afforded a VA examination with respect to his 
hearing loss in January of 1999.  At this examination, the 
veteran complained of hearing loss in both ears.  The veteran 
stated that his military noise exposure included artillery, 
heavy machinery, large trucks, and artillery simulators.  He 
stated that his occupational noise exposure was minimal and 
that while he hunted recreationally, he wore hearing 
protection while hunting.  The veteran also complained of 
tinnitus, and described it as a high-pitched ringing with an 
onset date of approximately 1989.  He indicated that tinnitus 
had increased in the last six or seven years.  Upon 
examination, the veteran's right ear hearing was recorded as 
25 at 500 Hertz, 30 at 1000 Hertz, 50 at 2000 Hertz, 55 at 
3000 Hertz, and 65 at 4000 Hertz.  His left ear hearing was 
recorded as 25 at 500 Hertz, 30 at 1000 Hertz, 50 at 2000 
Hertz, 60 at 3000 Hertz, and 80 at 4000 Hertz.  Speech 
recognition scores were 68 percent and 80 percent for the 
right and left ears, respectively.  The examiner's 
audiometric testing indicated normal sloping to a severe 
sensorineural hearing loss, bilaterally.    With these 
results, the examiner diagnosed the veteran with 
sensorineural hearing loss, bilaterally.

During the veteran's personal hearing in August 2001, he 
related the facts of the incident he claims resulted in his 
hearing loss.  The veteran testified that while on the mortar 
range during basic training, a mortar accidentally exploded, 
killing one serviceman and blinding another.  The veteran 
continued by testifying that, due to his close proximity to 
the mortar round when it exploded, he suffered hearing loss.  
The veteran stated that he told the medic that his ears were 
ringing, but the medic told him that the ringing was 
temporary and not to worry about it.  As a result, the 
veteran did not receive treatment.


Analysis

Preliminary matter - duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran originally filed for service connection for 
hearing loss in September 1998.  The veteran was initially 
notified that this claim was denied by issuance of a March 
1999 rating decision.  The veteran filed a timely July 1999 
Notice of Disagreement (NOD), and VA issued the veteran a 
Statement of the Case (SOC) in March 2000, setting forth the 
applicable regulations and the evidence necessary to 
substantiate the claim.  After additional evidence was 
submitted, VA issued the veteran a June 2000 Supplemental 
Statement of the Case (SSOC), which explained the basis for 
the continued denial and set forth the regulations applicable 
to the veteran's claim.  

In April of 2000, the veteran filed an original claim of 
service connection for tinnitus.  An August 2000 rating 
decision issued denying the veteran's claim.  After 
additional evidence was obtained, VA issued another rating 
decision in July of 2001 that explained the continued basis 
of denial of the veteran's claim.  In the interim, the 
veteran filed a timely September 2000 NOD with respect to 
VA's August 2000 rating decision addressing this claim.  An 
SOC was issued to the veteran in July 2001 that set forth the 
basis of denial, the character of evidence necessary to 
substantiate his claim, and the regulations applicable to his 
tinnitus claim.  With this history, the Board finds that VA 
has satisfied its duty to notify the veteran.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Among other things, the 
implementing regulations provide that VA will provide a 
medical examination or obtain a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury, or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.

In the instant case, the veteran has been afforded a VA 
examination in relation to his claim.  Additionally, the 
veteran has submitted medical evidence from a private 
physician is support of his claims.  The veteran also offered 
testimony in support of his hearing loss claim in personal 
hearings dated April 2000 and August 2001.  The veteran 
offered testimony in connection with his tinnitus claim at a 
personal hearing in August 2001.  The Board also notes that 
VA has obtained all relevant records it is aware of that 
relate to the veteran's claims, and neither the veteran nor 
his representative have indicated that there is additional 
evidence pertinent to these claims that has not been 
obtained.  As discussed in detail above, and as will be 
addressed more fully below, some of the veteran's service 
medical records are missing.  Efforts have been undertaken to 
obtain such records, without success.  The Board does not 
believe that further efforts to obtain such records are 
likely to be successful and accordingly concluded that a 
remand for such purposes would be a useless expenditure of 
time and resources.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

In short, following a thorough review of the record, the 
Board is satisfied that the VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claim.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to notify and to assist mandated by the VCAA and its 
implementing regulations.

Discussion

As discussed above, certain of the veteran's service medical 
records, including those pertinent to the period of service 
during which he contends that acoustic trauma occurred, are 
missing and are presumed to be lost.  The United States Court 
of Appeals for Veterans Claims has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant. See Russo v. Brown, 9 Vet. App. 
46, 51 (1996).

The Board will separately discuss the two issues on appeal.

1.  Entitlement to service connection for bilateral hearing 
loss.

The veteran's service records clearly document that he served 
in the artillery.  In addition, he has provided testimony 
concerning exposure to acoustic trauma during his military 
service during his personal hearing in August 2001.  The 
Board is not free to ignore this testimony.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  The Board accordingly 
finds evidence of in-service acoustic trauma.

38 C.F.R. § 3.385 prescribes three different methods for 
determining if a hearing disability exists.  The veteran's 
January 1999 VA examination audiometric scores demonstrate 
disability under any of the three methods.  As such, it is 
clear that the veteran suffers from a current hearing 
disability.  

Additionally, the veteran has provided a medical opinion from 
a physician, Dr. P.W.H., M.D. stating that there is a causal 
connection, or nexus, between the veteran's current hearing 
loss and his period of active service.  There also is no 
contradictory or conflicting evidence that leads the Board to 
doubt this physician's opinion.   
 
"If evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service. . . . " Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  Accordingly, when 
the evidence of record is considered together, the Board 
finds that the evidence is at last in equipoise.  Service 
connection for bilateral hearing loss is hereby granted.


2.  Entitlement to service connection for tinnitus.

As noted by the Board in the law and regulations section 
above, in order for service connection to be granted there 
must be evidence of a current disability.
See Rabideau and Chelte, supra; see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).

A careful review of the evidence reveals that the veteran has 
not been diagnosed with tinnitus.  Neither the 1985 nor the 
1998 reports from the veteran's private physician mention or 
diagnose the veteran as having tinnitus.  The same is true of 
the veteran's January 1999 VA examination.  Though the 
veteran complains of tinnitus during the examination, the 
examiner made no objective finding that the veteran suffered 
from such, nor did the examiner diagnose the veteran with 
tinnitus.  

To the extent that the veteran himself is attempting to 
establish a diagnosis of tinnitus, although he is competent 
to report on his symptoms, as a lay person without medical 
training he is not competent to relate those symptoms to a 
particular diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).

In short, the lack of medical evidence diagnosing tinnitus 
demands that the Board deny the veteran's claim of service 
connection therefor.  For the reasons and bases expressed 
above, accordingly, the Board concludes that the benefit 
sought on appeal is denied.




CONTINUED ON NEXT PAGE


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

